Case 3:16-md-02750-BRM-LHG Document 328 Filed 06/19/20 Page 1 of 3 PageID: 1531




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


   IN RE: INVOKANA (CANAGLIFLOZIN)                 MDL NO. 2750
   PRODUCTS LIABILITY LITIGATION                   Master Docket Case No. 3:16-md-2750

                                                   JUDGE BRIAN R. MARTINOTTI
   THIS DOCUMENT RELATES TO:                       JUDGE LOIS H. GOODMAN
   ALL CASES


                        ORDER ON REPORT AND RECOMMENDATION
         The Court, having appointed the Honorable David R. Herndon (ret) on April 3, 2019, by

  Administrative Order #2 [Dkt. 283], to serve as a Special Master to address issues related to the

  common benefit order, and having further granted him the authority, on November 13, 2019, by

  Administrative Order #7 [Dkt. 317], to issue a Report and Recommendation to this Court

  allocating the common benefit funds, now adopts the Report & Recommendation of Special

  Master Herndon, dated May 22, 2020. There were no objections received to this Report &

  Recommendation, and Judge Herndon had indicated that it was on consent.

         To this end, and consistent with Judge Herndon’s Report & Recommendation, this Court

  directs that the Escrow Agent retained by the PSC, Angeion Group, coordinate and issue payment

  of the common benefit fee and expense funds to those firms identified on Exhibits A and B of this

  Order. Payment to each firm shall be issued in an amount equal to the percentage of those common

  benefit fee and expense funds identified and allocated in the Report, dated May 22, 2020, and as

  indicated on Exhibits A and B. A copy of Judge Herndon’s Report & Recommendation shall be

  delivered to the Escrow Agent. These payments should be made forthwith.

  Date: June 19, 2020                                 /s/Brian R. Martinotti
                                                      HON. BRIAN R. MARTINOTTI
                                                      UNITED STATES DISTRICT JUDGE
Case 3:16-md-02750-BRM-LHG Document 328 Filed 06/19/20 Page 2 of 3 PageID: 1532




        EXHIBIT A: ALLOCATION OF COMMON BENEFIT EXPENSE FUND


                            Firm Name            Allocation of
                                                     Funds
                            Beasley Allen          4.03802%
                       Carella, Byrne, Cecchi      3.81712%
                         Douglas & London          8.54970%
                               Excolo              0.10900%
                               Gomez               2.15753%
                           Hagens Berman           3.46812%
                                Irpino             3.78196%
                            Leif Cabraser          3.73841%
                          Levin Papantonio         7.65094%
                           Lopez McHugh            1.20558%
                               Morgan              7.06507%
                               Napoli              3.57651%
                           Robbins Geller          0.15774%
                           Robins Kaplan           3.80177%
                      Schlichter Bogard Denton     3.71608%
                            Seeger Salvas          0.98205%
                            Seeger Weiss          31.82966%
                               Skikos              0.95084%
                               Webster             3.42093%
                        Weitz & Luxenberg          5.98298%
Case 3:16-md-02750-BRM-LHG Document 328 Filed 06/19/20 Page 3 of 3 PageID: 1533




           EXHIBIT B: ALLOCATION OF COMMON BENEFIT FEE FUND


                           Firm Name            Allocation of
                                                    Funds
                           Beasley Allen          1.56172%
                      Carella, Byrne, Cecchi      4.33023%
                              Chapin              0.01420%
                        Douglas & London         25.55548%
                              Excolo              0.67438%
                              Gomez               0.24846%
                               Irpino             2.83950%
                        Kennedy Madonna           0.10648%
                              Lambert             0.07099%
                           Leif Cabraser          2.66203%
                         Levin Papantonio        12.60027%
                          Lopez McHugh            2.48456%
                              Morgan              5.32406%
                               Napoli             1.59722%
                          Robbins Geller          1.95215%
                          Robins Kaplan           0.14197%
                     Schlichter Bogard Denton     1.17129%
                           Seeger Salvas          1.59722%
                           Seeger Weiss          28.39497%
                               Skikos             1.34876%
                       Weitz & Luxenberg          5.32406%
